Exhibit 10.17

TransUnion Holding Company, Inc.

c/o Goldman Sachs Capital Partners VI Fund, L.P.

200 West Street

New York, New York 10282

Attn: Sumit Rajpal

and

c/o Advent International Corporation

75 State Street, 29th Floor

Boston, Massachusetts 02109

Attn: Christopher Egan

April 30, 2012

Goldman, Sachs & Co.

200 West Street

New York, NY 10282

Attn: Sumit Rajpal

Advent International Corporation

75 State Street

Boston, MA 02109

Attn: Christopher Egan

Ladies and Gentlemen:

This letter agreement (the “Consulting Agreement”) serves to confirm the
retention by TransUnion Holding Company, Inc. (f/k/a Spartan Parent Holdings
Inc.) (“Parent”) of each of Goldman, Sachs & Co. (“GS Service Provider”) and
Advent International Corporation (“Advent Service Provider”, together with the
GS Service Provider, the “Service Providers” and each, a “Service Provider”) to
provide management, consulting and financial services to Parent and its
divisions and subsidiaries (collectively, the “Group”), as follows:

1. Parent has retained the Service Providers, and each Service Provider hereby
agrees to accept such retention, to provide to the Group, when and if called
upon, such services as mutually agreed by the Service Providers and Parent,
which services may include: (i) general executive and management services; (ii)
identification, support, negotiation and analysis of acquisitions and
dispositions by the Group; (iii) support, negotiation and analysis of financing
alternatives, including in connection with acquisitions, capital expenditures
and



--------------------------------------------------------------------------------

refinancing of existing indebtedness; (iv) finance functions, including
assistance in the preparation of financial projections and monitoring of
compliance with financing agreements; (v) human resources functions, including
searching and recruiting of executives, but excluding formulation or
promulgation of personnel policies or involvement in personnel decision making;
and (vi) other services for the Group upon which Parent and each of the Service
Providers may agree from time to time. Parent will be responsible for
determining the manner in which such services will be used, and neither Service
Provider will be liable in respect of any decisions made by Parent as a result
of providing the services hereunder. Commencing on the date hereof (the
“Effective Date”), Parent agrees to pay the Service Providers (or such
affiliate(s) as any such Service Provider may designate) an aggregate annual fee
(the “Advisory Fee”) in an amount equal to $500,000 (five hundred thousand
dollars), which amount shall increase by 5% annually, payable in equal quarterly
installments in arrears at the end of each fiscal quarter. The initial quarterly
installment of the Advisory Fee shall be on September 30, 2012 (and no portion
of the Advisory Fee shall be payable in respect of the period from the Effective
Date through June 30, 2012). The final quarterly installment of the Advisory Fee
shall be pro rated to reflect the portion of the final fiscal quarter prior to
the end of the term of this Consulting Agreement, as applicable. The Advisory
Fee shall be payable regardless of the level of services actually provided
during any fiscal quarter and shall not be refundable under any circumstances.
The Service Providers shall split each installment of the Advisory Fee so that
each Service Provider shall receive a portion of such installment equal to its
Sharing Percentage (as defined below) of such installment. For purposes of this
Consulting Agreement, the term “Sharing Percentage” of a Service Provider means
(i) with respect to the GS Service Provider, 50.00% and (ii) with respect to the
Advent Service Provider, 50.00%. The Service Providers and Parent acknowledge
that the respective Sharing Percentage of the Service Providers as of the
Effective Date result in a split of the Advisory Fee as follows: (i) to the GS
Service Provider, a portion of the Advisory Fee equal to $250,000 (two hundred
fifty thousand dollars) and (ii) to the Advent Service Provider, a portion of
the Advisory Fee equal to $250,000 (two hundred fifty thousand dollars).

2. From time to time after the Effective Date, the Service Providers may charge
Parent a customary fee for services rendered in connection with securing,
structuring and negotiating equity and debt financing, including, with respect
to any acquisition, divestiture or other transaction, initial public offering,
or a debt or equity financing, in each case, by or involving the Group (it being
understood that no such fee shall be payable by Parent to the Service Providers
pursuant to this paragraph 2 in connection with the transactions contemplated by
the Merger Agreement). For the avoidance of doubt but subject to Section 3.2 of
the Major Stockholders’ Agreement (as defined below), the Group may, from time
to time after the Effective Date, engage one or more of the Service Providers or
their affiliates to provide additional investment banking or other financial
advisory services in connection with any acquisition, divestiture or similar
transaction by the Group, in respect of which (i) separate agreements may be



--------------------------------------------------------------------------------

entered into and (ii) such Service Providers or their affiliates may be entitled
to receive additional compensation in respect thereof pursuant to such separate
agreements.

3. In addition to any fees that may be payable to the Service Providers under
this Consulting Agreement, Parent shall, or shall cause one or more of its
affiliates to, on behalf of itself and the other members of the Group (subject
to paragraph 4), reimburse the Service Providers and their affiliates and their
respective employees and agents, from time to time upon request, for all
reasonable out-of-pocket expenses incurred, including unreimbursed out-of-pocket
expenses incurred prior to the date hereof, in connection with this retention or
transactions contemplated by the Merger Agreement, including travel expenses and
expenses of any legal, accounting or other professional advisors to the Service
Providers or their affiliates. The Service Providers may submit monthly expense
statements to Parent or any other member of the Group for such out-of-pocket
expenses, which statements shall be payable within thirty days. Nothing in this
paragraph 3 shall limit any obligations of Parent to reimburse any costs and
expenses to the Service Providers, their subsidiaries or affiliates as provided
in the Major Stockholders’ Agreement of Parent, dated as of the date hereof,
among the parties thereto, as the same may be amended from time to time (the
“Major Stockholders’ Agreement”).

4. Parent (on behalf of itself and the other members of the Group) hereby
acknowledges and agrees that the obligations of Parent under paragraphs 1 -3
shall be borne jointly and severally by each member of the Group. Without
limitation to the foregoing, the parties hereto acknowledge that Parent may
designate the Company to make the payments included herein on behalf of Parent.
Each Service Provider may from time to time designate that any amounts payable
under this Consulting Agreement be paid directly to an Affiliate of such Service
Provider. Such designation shall be made by providing written notice to Parent.

5. Parent will, and will cause each member of the Group to, use its reasonable
best efforts to furnish, or to cause their respective subsidiaries and agents to
furnish, the Service Providers with such information (the “Information”) as the
Service Providers reasonably believe appropriate to their engagement hereunder.
The Service Providers will keep the Information confidential in accordance with
the confidentiality provisions of the Major Stockholders’ Agreement. Parent
acknowledges and agrees that (i) the Service Providers will rely on the
Information and on information available from generally recognized public
sources in performing the services contemplated hereunder and (ii) the Service
Providers do not assume responsibility for the accuracy or completeness of the
Information or such other information.

6. Any advice or opinions provided by the Service Providers may not be disclosed
or referred to publicly or to any third party (other than the Group’s legal,
tax, financial or other advisors), except in accordance with the prior written
consent of the Service Providers.



--------------------------------------------------------------------------------

7. Parent (on behalf of itself and the other members of the Group) hereby grants
the Service Providers and their affiliates a non-exclusive license to use
Parent’s and/or other members of the Group’s trademarks and logos, solely in
connection with describing the Service Providers’ relationship with Parent and
the other members of the Group.

8. Each Service Provider shall act as an independent contractor. The provisions
hereof shall inure to the benefit of and shall be binding upon the parties
hereto, their respective successors and assigns and, with respect to paragraph
14, the Service Provider Affiliates (as defined below); provided that
(i) neither this Consulting Agreement nor any right, interest or obligation
hereunder may be assigned by any party, whether by operation of law or
otherwise, without the express written consent of the other parties hereto and
(ii) any assignment by a Service Provider of its rights but not the obligations
under this Consulting Agreement to any entity directly or indirectly
controlling, controlled by or under common control with such Service Provider
shall be expressly permitted hereunder and shall not require the prior written
consent of the other parties hereto. Nothing in this Consulting Agreement,
expressed or implied, is intended to confer on any person any rights or remedies
under or by reason of this Consulting Agreement other than (i) the parties
hereto and their respective successors and assigns and (ii), with respect to
paragraph 14, the Service Provider Affiliates. Without limiting the generality
of the foregoing, the parties acknowledge that nothing in this Consulting
Agreement, expressed or implied, is intended to confer on any present or future
holders of any securities of Parent or its subsidiaries or affiliates, or any
present or future creditor of Parent or its subsidiaries or affiliates, any
rights or remedies under or by reason of this Consulting Agreement or any
performance hereunder.

9. This Consulting Agreement shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to the conflicts of laws
rules of such state. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall only be brought in the Chancery Court of the State of Delaware (or
other appropriate state court in the State of Delaware) or the Federal courts
located in the State of Delaware and not in any other State or Federal courts
located in the United States of America or any court in any other country, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient form



--------------------------------------------------------------------------------

10. All notices and other communications provided for hereunder shall be in
writing and shall be sent by first class mail, telecopier or hand delivery:

If to Parent:

Goldman Sachs Capital Partners VI Fund, L.P.

200 West Street

New York, New York 10282

Attn: Sumit Rajpal

Facsimile No.: (212) 357-5505

and

Advent International Corporation

75 State Street, 29th Floor

Boston, Massachusetts 02109

Attn: Christopher Egan; James Westra

Facsimile No.: (617) 951-0568

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John D. Amorosi

Facsimile No.: (212) 701-5010

If to the GS Service Provider:

Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attn: Sumit Rajpal

Facsimile No.: (212) 357-5505

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: John D. Amorosi

Facsimile No.: (212) 701-5010

If to the Advent Service Provider:

Advent International Corporation

75 State Street

Boston, MA 02109

Attn: Christopher Egan

    James Westra

Facsimile: (617) 951-0566



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street, Floor 34

Boston, MA 02110

Attn: Marilyn French

Facsimile No: (617) 772-8333

or to such other address as any of the above shall have designated in writing to
the other above. All such notices and communications shall be deemed to have
been given or made (i) when delivered by hand, (ii) five business days after
being deposited in the mail, postage prepaid or (iii) when telecopied, receipt
acknowledged.

11. This Consulting Agreement shall continue in effect until the tenth
anniversary of the Effective Date, unless amended or terminated by mutual
consent. In addition, immediately following (i) the consummation of a Company
Sale (as defined in the Major Stockholders’ Agreement) in accordance with the
consent rights in the Major Stockholders’ Agreement, (ii) the consummation of an
IPO (as defined in the Major Stockholders’ Agreement) in accordance with the
consent rights in the Major Stockholders’ Agreement (other than those provisions
relating to registration rights and post-IPO transfers or (iii) termination of
the Major Stockholders’ Agreement by agreement of the Investors (as defined in
the Major Stockholders’ Agreement) party thereto, this Consulting Agreement
shall automatically terminate. In the event of such a termination of this
Consulting Agreement pursuant to clauses (i) or (ii) of the preceding sentence,
Parent shall upon such termination pay in cash to each Service Provider all
unpaid Advisory Fees payable to such Service Provider hereunder and all expenses
due under this Consulting Agreement to such Service Provider with respect to
periods prior to the termination date.

12. Each party hereto represents and warrants that the execution and delivery of
this Consulting Agreement by such party has been duly authorized by all
necessary action of such party.

13. If any term or provision of this Consulting Agreement or the application
thereof shall, in any jurisdiction and to any extent, be invalid and
unenforceable, such term or provision shall be ineffective, as to such
jurisdiction, solely to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable any remaining terms or provisions
hereof or affecting the validity or enforceability of such term or provision in
any other jurisdiction. To the extent permitted by applicable law, the parties
hereto waive any provision of law that renders any term or provision of this
Consulting Agreement invalid or unenforceable in any respect.

14. Each party hereto waives all right to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)



--------------------------------------------------------------------------------

related to or arising out of the retention of the Service Providers pursuant to,
or the performance by the Service Providers of the services contemplated by,
this Consulting Agreement.

15. It is expressly understood that the foregoing paragraphs 2-3 (with respect
to any unpaid fees accrued prior to termination), 6 — 9 and 11 — 16, in their
entirety, survive any termination of this Consulting Agreement.

16. Neither Service Provider makes any representations or warranties, express or
implied, in respect of the services to be provided by it hereunder. Except in
cases of fraud, gross negligence or willful misconduct as determined by a final,
non-appealable determination of a court of competent jurisdiction, none of the
Service Providers, their respective affiliates or any of their respective
employees, officers, directors, managers, partners, consultants, members,
stockholders or their respective affiliates shall have any liability of any kind
whatsoever to any member of the Group for (i) any act, alleged act, omission or
alleged omission or (ii) any damages, losses or expenses (including special,
punitive, incidental or consequential damages, lost profits and interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors) with respect to the provision of
services hereunder. Parent (on behalf of itself and the other members of the
Group), by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that no person (other than the Service Providers) shall have any
obligation hereunder and that it has no rights of recovery against, and no
recourse hereunder or under any documents or instruments delivered in connection
herewith shall be had against, any former, current or future director, officer,
manager, agent, consultants, affiliate or employee of the Service Providers (or
any of their successors or permitted assignees), against any former, current or
future general or limited partner, member or stockholder of the Service Provider
(or any of its successors or permitted assignees) or any affiliate thereof or
against any former, current or future director, officer, agent, consultants,
employee, affiliate, general or limited partner, stockholder, manager or member
of any of the foregoing (collectively, the “Service Provider Affiliates”)
whether by or through attempted piercing of the corporate veil, by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue, of any statute, regulation or other applicable law, or
otherwise.

17. This Consulting Agreement, the Major Stockholders’ Agreement and the
Indemnification Agreement contain the complete and entire understanding and
agreement between the Service Providers and Parent with respect to the subject
matter hereof and supersede all prior and contemporaneous understandings,
conditions and agreements, whether written or oral, express or implied, in
respect of the subject matter hereof. Parent acknowledges and agrees that, other
than in paragraph 12, none of the Service Providers makes any representations or
warranties in connection with this Consulting Agreement or its provision of
services pursuant hereto. Parent agrees that any acknowledgment or agreement
made by Parent in this Consulting Agreement is made on behalf of Parent and the
other members of the Group.



--------------------------------------------------------------------------------

18. This Consulting Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument. Whenever the words “include,” “includes”
or “including” are used in this Consulting Agreement they shall be deemed to be
followed by the words “without limitation.”

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this Consulting Agreement in the space provided
therefor and return it to us, whereupon this Consulting Agreement shall
constitute a binding agreement among us.

 

Very truly yours, TRANSUNION HOLDING COMPANY, INC. By:  

/s/ Sumit Rajpal

  Name:   Sumit Rajpal   Title:   President

[Signature Page to Consulting Agreement]



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

 

GOLDMAN, SACHS & CO. By:   By:  

/s/ SUMIT RAJPAL

  Name:   SUMIT RAJPAL   Title:   MANAGING DIRECTOR ADVENT INTERNATIONAL
CORPORATION By:  

/s/ Christopher Egan

  Name:   Christopher Egan   Title:   Managing Director

[Signature Page to Consulting Agreement]